I am unable to reach the conclusion announced by a majority of the court that the provisions governing the distribution of funds raised by the tax on intangibles are violative of the federal or state Constitution. I find no express provision in either Constitution which denies the state the power to either levy a tax for local purposes or to distribute the funds so raised in accordance with a reasonable plan of distribution such as adopted by the legislature. I regard the reasoning of the court in the case of Duffy v. Treasurer  Receiver General,234 Mass. 42, 125 N.E. 135, as quite cogent and convincing.
  DAY and ALLEN, JJ., concur in the dissenting opinion. *Page 171